Citation Nr: 0123597	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  94-00 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder or 
arm disability.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for chronic 
periodontitis for the purpose of an award of disability 
compensation benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel



INTRODUCTION

The veteran had active service from December 1970 to December 
1972.  He had periods of reserve duty from January 1973 to 
December 1976.  He had active duty for training (ACDUTRA) 
from August 1973 to September 1973 and from July 1974 to 
August 1974.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
headaches, a right shoulder or arm disorder, chronic 
periodontitis, and entitlement to special monthly 
compensation based on the need for the aid and attendance of 
another person or by reason of being housebound, and granted 
service connection for paranoid schizophrenia and assigned a 
100 percent disability evaluation and pseudofolliculitis 
barbae and assigned a 0 percent disability evaluation, 
established Dependents' Educational Assistance under Chapter 
35 of the United States Code, and made of a finding of 
incompetency.  

In August 1996, the veteran filed an application for 
increased compensation based on individual unemployability 
(TDIU).  The veteran was granted a 100 percent disability 
evaluation for paranoid schizophrenia, effective in 1992.  As 
the 100 percent disability evaluation predates the claim for 
TDIU, the claim for TDIU is moot.  

This case was previously before the Board.  In November 1995, 
the Board remanded the issues on appeal to the RO for further 
development.  


FINDINGS OF FACT

1.  Service medical records are negative for findings or a 
diagnosis of a right shoulder or arm disorder during service.


2.  The evidence does not show a current right shoulder or 
arm disorder.  

3.  There is no competent evidence relating headaches, 
including migraine, to service or a service-connected disease 
or injury.  

4.  Current VA regulations prohibit a grant of service 
connection for periodontal disease for the purpose of an 
award of disability compensation benefits.


CONCLUSIONS OF LAW

1.  A right shoulder or arm disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2000); 
Veterans Claims Assistance Act of 2000, (codified at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
38 C. F. R. § 3.159 (2000).  

2.  Headaches, including migraine, were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2000); 
Veterans Claims Assistance Act of 2000, (codified at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
38 C. F. R. § 3.159 (2000).  

3.  Service connection for periodontal disease for the 
purpose of an award of disability compensation benefits is 
not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
3.381 (2000); Veterans Claims Assistance Act of 2000, 
(codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Right shoulder or arm

The December 1970 entrance examination shows that the 
veteran's upper extremities were normal. On the accompanying 
medical history he denied having had a painful or "trick" 
shoulder or elbow.  The separation examination report, dated 
in December 1972, shows that the upper extremities were 
normal.  On the accompanying medical history, the veteran 
denied a having had a painful or "trick" shoulder or elbow.  

In May 1975, a private examination disclosed that there was 
no limitation of the arms.  

Employment records reveal that the veteran sustained an 
injury to his back in about 1990.  X-ray examination in 1991 
was normal.  The diagnosis was chronic lumbosacral 
strain/sprain syndrome with myalgia, myositis and muscle 
spasms.  

The records reflect that the veteran is in receipt of SSA 
disability benefits.  An examination in October 1992, in 
association with those benefits, revealed that dermatome 
sensation in the upper extremities was normal.  The SSA 
records are negative for a diagnosis of a right shoulder or 
arm disorder. 

A VA outpatient treatment record, dated in September 1991, 
reveals that the veteran complained of chronic low back pain 
since September 1990.  

On VA examination in November 1992, the veteran reported a 
history of a work-related injury to his right shoulder in 
1990.  The diagnoses included complaints of blunt trauma to 
the left (not right) shoulder.  

On VA psychiatric examination in 1996, the veteran related a 
1992 history of numbness of the extremities.  

In his substantive appeal, VA Form 9, received in November 
1993, the veteran stated that he sprained his arm/shoulder 
while on active duty in Germany.  

Headaches

The December 1970 service entrance examination report shows 
that the veteran's head, face, neck and scalp were normal.  
On the accompanying medical history, he indicated that he had 
a history of head injury.  The separation examination report, 
dated in December 1972, also shows that his head, face, neck 
and scalp were normal.  On the accompanying medical history, 
the veteran indicated that he had or had had frequent or 
severe headaches and denied a history of head injury.  

A private medical record, dated in May 1975, shows that the 
veteran presented at the emergency room following a car 
accident.  His complaints included severe headache.  

Private medical records, dated from November 1984 to October 
1988, disclose that the veteran complained of headache.  A 
September 1985 record, shows that he complained of otalgia, 
with ringing and headache.  Records dated in August and 
September 1988, reflect that he complained of headache.  
Examination was negative.  

In association with SSA disability benefits, a private 
examination report, dated in February 1991, shows that the 
veteran complained of headaches.  He reported that the onset 
of headaches was in about September 1989, with increased 
severity in September 1990.  The report notes the headaches 
were nonspecific.  The examiner indicated that he suspected 
that they were common migraine headaches.  Possible 
depression was noted.  The records reflect that the veteran 
was awarded SSA disability benefits for among other things, 
headaches, effective November 1990.  

In his substantive appeal, VA Form 9, received in November 
1993, the veteran stated that he sprained his arm/shoulder 
while on active duty in Germany.  He indicated that he had 
headaches as a result of that injury.  

On VA examination in December 1996, the veteran indicated 
that he had migraine in association with a work-related back 
injury in 1990 and 1991.  He reported that he was treated for 
migraine in 1992.  The diagnoses included migraine.  

By letter dated in June 2000, the veteran's private 
physician, M. V., M.D., stated that the veteran suffered from 
chronic paranoid schizophrenia.  He stated that the veteran 
believed that he had demons that plagued him with headaches.  

Periodontitis

On the December 1970 service entrance examination report, the 
veteran's dental condition was listed as acceptable.  On the 
separation examination report, dated in December 1972, no 
dental defects or diseases were listed.  

By letter dated in November 1992, the veteran's private 
dentist, J. K., DDS, stated that based on his initial 
examination of the veteran in May 1989, which included 
intraoral radiographs, the diagnosis was moderate 
periodontitis.  

On VA examination in November 1992, the veteran reported no 
history of facial or dental trauma.  He indicated that during 
service he received routine dental care, to include treatment 
for a gum condition.  The relevant diagnoses were 
periodontitis and chronic pulpitis teeth nos. 9 and 10.  

A private psychiatric examination report, dated in December 
1996, reveals that the veteran's wife reported that the 
veteran had extremely sore gums and had said that demons had 
made him brush his teeth and hurt his gums.  A dental 
examination was not performed.  


Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  Service connection for an organic 
disease of the nervous system may be granted if manifested 
within one year of separation from service.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  

Service connection may also be granted for disability or an 
increase in disability, which is proximately due to, or the 
result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2000); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U. S. C. A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2000).  The record shows that the veteran was notified in 
the July 1993 and December 2000 rating decisions of the 
reasons and bases for the denial of his claims.  He was 
further notified of this information in the November 1993 and 
September 1997 statement of the case and supplemental 
statement of the case, respectively.  The Board concludes 
that the discussions in the July 1993 and December 2000 
rating decisions, as well as in the statement and 
supplemental statement of the case, which were all sent to 
the veteran, informed him of the information and evidence 
needed to substantiate these claims and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  VCAA, (U. S. 
C. A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2000)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claims or that might be pertinent to the 
bases of the denial of these claims.  In response to the RO's 
additional request for the veteran's service medical records, 
the National Personnel Records Center, in October 1998, 
certified that the veteran's service medical records had been 
provided.  The Board also notes that the veteran was afforded 
the opportunity for a hearing.  In this case, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran.  There is sufficient evidence of record to decide 
the claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b) which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

Right shoulder or arm

The available service medical records are negative for 
complaints or findings of a right shoulder or arm disorder.  
The December 1972 report of separation examination shows that 
the upper extremities were normal.  The veteran specifically 
denied having or having had a painful or trick shoulder or 
elbow.  

In addition, there is no evidence that the veteran currently 
has a right shoulder or arm disorder.  The Board notes that 
while the veteran asserted that he injured his right shoulder 
at work in 1990, the employment records show that he injured 
his back rather than his right shoulder.  On VA examination 
in 1992, he complained of left shoulder trauma.  In any case, 
the evidence does not show that the veteran has a right 
shoulder or arm disorder related to service.  The Board notes 
that SSA records reflect that the veteran has been in receipt 
of disability benefits since 1990.  Those records are 
negative for a right shoulder or arm disorder.  In 1975, an 
examination disclosed no limitation of motion of the arm.  
Absent evidence of a current disability, the claim must be 
denied.  



Headaches

For purposes of this decision, we accept that veteran may 
have migraine.  While the veteran asserted that his headaches 
were caused by an arm/shoulder injury during service in 
Germany, service medical records are negative for a finding 
of headaches, including migraine.  Further, while the veteran 
has given varying accounts as to the time of the onset of the 
headaches, in association with SSA disability benefits, he 
reported that the onset of his headaches was in 1989, many 
years after service.  While the veteran indicated that he had 
had headaches in December 1972, the examiner did not relate 
the complaint to service.  The Board notes that complaints of 
headache in 1975 were associated with a post-service car 
accident.  In any case, the examiners have not related 
headaches, including migraine, to service.  The February 1991 
private examiner concluded that the veteran's headaches were 
non-specific.  

To the extent that the veteran attempts to relate headaches 
to service, there is no competent evidence that supports the 
claim.  In regard to the assertion that the headaches may be 
related to his arm, he is not service-connected for the 
claimed arm disability and that assertion lacks legal merit.  
Lastly, an examiner noted that the veteran believed he had 
demons that plagued him with headaches.  However, neither 
this examiner nor the examiner who noted that there may be 
depression, established or even hinted that the veteran had 
an independent headache disability that was proximately due 
to or the result of the service-connected psychiatric 
disorder.  The veteran's belief that there is a relationship 
is not competent and does not provide a basis to grant the 
claim.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the claim 
for service connection for headaches, to include migraine, is 
denied.  




Periodontitis

Current VA regulations prohibit the award of compensation 
benefits for periodontal disease.  The regulations provide 
that:

	Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in [38 C.F.R.] § 17.161 of this chapter.

38 C.F.R. § 3.381 (2000) (emphasis added).  

In view of the foregoing, it is the Board's conclusion that 
it is without legal authority to grant service connection for 
periodontal disease for the purpose of an award of disability 
compensation benefits.  Such a grant is precluded by law.  
While periodontal disease may be service connected for 
purposes of determining entitlement to dental examinations 
and/or outpatient dental treatment under 38 C.F.R. § 17.161, 
the question of entitlement to service connection for 
purposes of such examination and/or treatment is a matter 
that is adjudicated in the first instance by the Chief of the 
Dental Service, and not the RO.  38 C.F.R. § 17.161 (2000).  
In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims held that, in 
cases where it is the law, and not the evidence, that is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.







ORDER

Service connection for a right shoulder or arm disorder is 
denied.  

Service connection for headaches, to include migraine, is 
denied.

Service connection for periodontal disease for the purpose of 
an award of disability compensation benefits is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

